Citation Nr: 1200527	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a cervical spine disability, currently rated as 50 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted a 40 percent rating for a cervical spine disability effective from February 11, 1999.  

The Veteran testified at hearings before the Board in March 2002, October 2005, and May 2007.  The three Veterans Law Judges who took testimony at the hearings in 2002, 2005, and 2007 are no longer employed at the Board and the Veteran was notified of that fact in several letters and given the opportunity to present additional testimony.  

A May 2003 Board decision denied the claim for a higher rating, but the Board subsequently vacated the adverse Board decision.  The Board had undertaken additional development of the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003) which were subsequently invalidated.  The Board remanded the claim for further development and initial review of additional evidence by the RO.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

During the pendency of this appeal, the Board also remanded the claim for additional development or to schedule a hearing in April 2005, December 2005, and February 2007.  

On July 24, 2007, the Board issued a decision which granted a 50 percent rating for a cervical spine disability.  The Veteran appealed the July 2007 Board decision to the Court of Appeals for Veterans Claims.  In August 2008, VA and the appellant filed a Joint Motion for Remand which vacated the July 2007 Board decision.  

In October 2008, the Board remanded the claim for additional development and to schedule the Veteran for a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file shows that a remand is unfortunately once again necessary.  

In a January 2010 report of general information form, a VARO employee indicated that the Veteran had been contacted and indicated that he did not want a hearing before the Board.  However, in a March 2010 statement the Veteran indicated that he was willing to fly to the RO in Atlanta to attend a travel board hearing.  The Veteran has not been scheduled for a hearing before the Board since he presented testimony to a former Veterans Law Judge in May 2007.  As it is unclear whether the Veteran still desires a hearing before the Board, the RO should contact the Veteran and clarify the Veteran's current hearing request and if requested, the Veteran should be scheduled for a hearing before the Board.

The Veteran was last afforded a VA examination to assess his service-connected cervical spine disability in March 2009.  This examination is over two and a half years old and is therefore somewhat stale as it does not adequately show the current symptomatology associated with the Veteran's service-connected cervical spine disability.  Consequently, the Board finds that a more current examination is needed in this case.

VA outpatient treatment reports dated through April 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he wants another hearing before the Board.

2.  Obtain any VA outpatient treatment records dated since April 2011.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current severity of his cervical spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disability.

(b)  Report range of motion measurements for the cervical spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's cervical spine disability.  With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve affected should be specified, and the degree of paralysis.  To the extent the Veteran has more than one cause for neurological symptoms, the examiner should, if possible, identify which symptoms are residuals of the spine disability, and which are the result of some other causation.

(e)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected cervical spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  Describe the impact the Veteran's service-connected cervical spine disability has on his employability.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  If the Veteran does not request another hearing before the Board, return the case to the Board.

5.  If the Veteran desires another hearing before the Board, schedule the Veteran for a hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


